DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Examiner withdraws the previous office action, mailed on 03/02/2021, in order to withdraw the objected claim 5 as being allowable.  
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 4,8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (JP2009027659, cited in the IDS).
	Regarding claim 4, Komatsu teaches a communication partner that performs half-duplex wireless communication with a communication apparatus (e.g., fig. 2), the communication partner comprising; a reception unit that receives data from the communication apparatus, and a transmission unit that transmits, to the communication apparatus, sensing data (e.g., content transmission apparatus/device and content receiving apparatus/device, abstract, figs. 6-7, paragraphs 0013-
	Regarding claims 8 and 10, the limitations claimed are substantially similar to claim 4 above, therefore the ground for rejecting claim 4 also applies here.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2009027659) in view of Yanamoto et al. (US 2006/0179151).
Regarding claim 5, Komatsu teaches the communication apparatus according to claim 4, wherein the reception unit receives encoded video data from the communication partner apparatus, the communication apparatus further includes an output unit that outputs the video data to a decode unit (please refer to claim 4 above, and the decode unit is implicit and necessitated by the content transmission and reception apparatus disclose by the reference).
	Komatsu is silent in regards to, for part of the video data failed to receive, the output unit outputs the video data supplemented with predetermined data to the decode unit.
	Yanamoto in the same field of data transmission and reception (e.g., figs. 1-3 and 9, paragraphs 0087-0088,0131,0145,0148-0149,0163,0183,0185,0198) teaches transmission data to compensate for lost/failed video data.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Yanamoto, into the transmission and reception system of Komatsu, in order to compensate for data lost during transmission or reception, as suggested by the reference.
	Regarding claim 6, Komatsu teaches the communication apparatus partner according to claim 4, including transmission and reception units, including, in a header, size data indicating a size of successfully received from the communication apparatus, and further the transmission unit transmits the size data in response to the reception of the plurality of data even in a case where the reception of at least one of the plurality of data transmitted by the communication apparatus has failed, as discussed in claim 4 above.
	Komatsu is silent in regards to explicit of, a plurality of packets provided with sequence numbers in one communication, and when the transmission unit successfully receives a packet with the last sequence number among the plurality of packets.

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Yanamoto, into the transmission and reception system of Komatsu, in order to compensating data packets having gone missing during transmission or reception, as suggested by the reference, paragraph 0001.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (JP2009027659) in view of Aruga et al. (US 2017/0339455).
	Regarding claim 11, Komatsu teaches the communication partner according to claim 4, for transmission and reception of the sensing data, such as video/images.
	Kamatsu fails to teach, a sensor unit that detects acceleration and angular velocity of a user’s head, and a camera, wherein the sensing data includes the acceleration and angular velocity detected by the sensor unit and images captured by the camera.
	Aruga in the same field of sending/transmitting and receiving video data (e.g., figs. 1-2 and 7, paragraphs 0054 and 0061-0062) teaches the above detection of acceleration and angular velocity of a user’s head, and a camera to capture images/video.
 	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for communication of the captured video/images.
Allowable Subject Matter
10.	Claims 1-3,7 and 9 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest; a time specification unit that specifies time it took for a round-trip communication in the half-duplex wireless communication with the communication partner; and a 
	Claims 2-3 are allowed by virtue of their dependency to the above allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usptO.gov/lnterviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482